Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

Claims 1-12 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest: “A method for error handling in a communication in which data are communicated between a first task and a second task in a data transmission interval by reading from a first data area for temporary data storage and storing the read data in a second data area for temporary data storage, wherein a first cyclically repeating time interval, which is for executing the first task, and a second cyclically repeating time interval, which is for executing the second task, are predefined, the method comprising: controlling hardware such that an execution of the data transmission interval is omitted in a pending instance of the second time interval responsive to a determination that: (a) both of the following: 
(1) an execution of the first task: began in a most recent instance of the first time interval, which was during an immediately preceding instance of the second time interval; and continued past an end point in time of the most recent instance of the first time interval; and (2) an execution of the second task of the pending instance of the second time interval has already begun; or 
(b) both of the following: (1) an execution of the second task that began in an immediately preceding instance of the second time interval continued past an end point in time of the immediately preceding instance of the second time interval; and (2) an execution of the first task in the pending instance of the second time interval has already begun. “outlined in claims 1 and 11. In particular, the task timing limitations in combination with data transmission interval omission and the data storage and communication limitations of the first half of the claim, was not found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
•	US 20200257563 A1 - Subbaramaiah - another scheduling system from the same applicant. Transmits results only once per longer time slot par 15. Does not delay transmitting based on other tasks halting though. 
•	US 20200104172 A1 - Nasu - uses time data to monitor operations.
•	US 20190121641 A1 - Knowles - synchronization in a multi-tile processing arrangement - compute phase and exchange phase. Inflexible synchronization phase.
•	US 20160314032 A1 - Sengupta - stops processes if downstream applications have failed.
•	US 20160246647 A1 - Harris - parallel processing scheduler.

•	US 20180081733 A1 - Nandan - analyzes dependencies and re-uses old data if ok.
•	US 20190121785 A1 - Wilkinson - synchronization in a multi-tile processing arrangement - par 19 has abstaining sync - similar to Knowles, closer to application than Knowles.
•	US 20130117750 A1 - Howes - synchronizing barrier skip instructions
•	US 20140258703 A1 - Vanturennout - adaptive synchronization.
•	US 20140244944 A1 - Mortier - double buffer memory to communicate between tasks.
•	US 10552215 B1 - Xu - deals with overruns.
•	US 7848359 B2 - Pree - real-time system designed for cyclical operations and communicating quickly
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL XU whose telephone number is (571)272-5688.  The examiner can normally be reached on Monday-Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.X./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113